—Judgment, Su*205preme Court, Bronx County (Arlene Silverman, J.), rendered October 29, 1991, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the fourth degree, and sentencing him to concurrent terms of 1% to 5 years, 1% to 5 years, and 1 to 3 years, respectively, unanimously affirmed.
The trial court did not err in admitting $25 of non-buy money as relevant to whether defendant was acting in concert with his co-defendant who was apprehended with drugs and buy money in his possession, with the intent to sell drugs (see, People v Perez, 185 AD2d 147, lv denied 80 NY2d 976, distinguishing People v Jones, 62 AD2d 356). In any event, given the small amount of money involved, any error in admitting it was harmless. Concur — Rosenberger, J. P., Ross, Rubin, Nardelli, and Tom, JJ.